                                Case 1:19-cr-00781-PKC Document 47
                                                                46 Filed 08/13/20 Page 1 of 1


                                                            FREEMAN,	  NOOTER	  &	  GINSBERG	  
	                                                                           ATTORNEYS	  AT	  LAW	  
LOUIS	  M.	  FREEMAN	                                             	             	        	          	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  75	  MAIDEN	  LANE	  
THOMAS	  H.	  NOOTER	                                             	             	        	          	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  SUITE	  503	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
LEE	  A.	  GINSBERG	                                                             	        	          	                                                                                	                                                                               	  	  	  	  NEW	  YORK,	  N.Y.	  10038	  
	  	  	  	  	  	  	  	  _________	                                         	        	          	                                                                                	  	  	  	  	  	  	                                                       	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  _________	                                                           	     	     	  
NADJIA	  LIMANI	                            	     	      	      	             	        	          	                                                                                	                                                                               	  	  	  	  	  	  	  	  	  	  (212)	  608-­‐0808	                                                                                 	  
OF	  COUNSEL	                               	     	      	      	             	        	          	                                                                               	                                                                                TELECOPIER	  (212)	  962-­‐9696	  
	  	  	  	  	  	  	  	  _________	   	     	      	      	             	        	          	                                                                               	                                                                                E-­‐MAIL:	  FNGLAW@AOL.COM	  
CHARLENE	  RAMOS	   	                             	      	      	             	        	          	  	  	  	  	  	  	  	  	  	  	  	  	  	   	                                                                                                        	  	  	  	  	  	  WWW.FNGLAW.COM	  	  
OFFICE	  MANAGER	  	  	   	  
	  
                                                                              August 7, 2020

BY ECF                                                                      Application Granted to the extent of 100 hours with leave
Honorable P. Kevin Castel                                                   to make further application at a later juncture on a more
United States District Judge                                                detailed explanation.
United States Courthouse
                                                                            SO ORDERED.
500 Pearl Street
                                                                            Dated: 8/13/2020
New York, NY 10007

                                                            Re: United States v. Terry Former, et al.
                                                                      19 CR 781 (PKC)

Dear Judge Castel:

        On December 13, 2019, I was appointed as CJA counsel for Terry Former in the above-
referenced matter. As the Court is aware, the indictment in this case charges the defendant with
conspiracy to commit wire fraud and money laundering. Because defense counsel has been
informed that discovery in this matter is substantial, we write to request the appointment of
associate counsel in this matter at the reduced rate of $110 per hour. Such appointment is
necessary for the effective representation of this indigent defendant and is consistent with the
statutory and authority for the provision of ancillary services in an appointed case.

        Further, the appointment of associate counsel at a reduced rate will result in an overall
reduction in the amount of funds the government will expend for Mr. Former’s representation.
My associate, Nadjia Limani, has served as associate counsel in the Southern District of New
York in appointed matters where the allegations involved similar charges and the discovery was
in both electronic and document form. Ms. Limani’s role will be to review and summarize
discovery material, review materials with the client and assist with trial preparation.

        For the foregoing reasons, I respectfully request that Your Honor authorize Ms. Limani’s
assistance in the representation of Mr. Simon in the amount of 200 hours at $110 per hour.

                                                                                                          Respectfully Submitted,

                                                                                                          /s/ Louis M. Freeman
                                                                                                          ___________________
                                                                                                          Louis M. Freeman
